Citation Nr: 1231386	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-31 837	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, including as secondary to service-connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis. 

2.  Entitlement to an increased initial rating for disuse muscle atrophy of the biceps and triceps, with chronic left lateral epicondylitis, currently assigned a 20 percent rating. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976. 

The issue of an increased initial rating for muscle atrophy of the biceps and triceps came to the Board of Veterans' Appeals (Board) from February 2004 and December 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to service connection for a bilateral shoulder disability came to the Board from an August 2006 rating decision of a VA RO.  The Board remanded these claims in November 2009 and May 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the appellant was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In June 2012, the Veteran was informed of this fact and of his right to request a hearing to be conducted by a Veteran's Law Judge who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a response received by the Board in July 2012, the Veteran indicated that he wished to appear at another videoconference hearing before a Veterans Law Judge.    

To ensure that full compliance with due process requirements has been met, the case is hereby REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


